PER CURIAM
Defendant appeals a judgment of conviction for possession of methamphetamine, ORS 475.894. On appeal, defendant contends that the trial court erred in denying his motion to suppress evidence under Article I, section 9, of the Oregon Constitution, because the police officer unlawfully extended the traffic stop when, without reasonable suspicion, “he asked defendant if he possessed drugs * * * rather than proceeding to gather the information necessary to cite defendant for failing to have a light on his bicycle, or letting him go.” A discussion of the facts would not benefit the bench, the bar, or the public. The state concedes that, “[i]n light of the Supreme Court’s recent decision in State v. Rodgers / Kirkeby, 347 Or 610, [227] P3d [695] (2010), * * * the officer unlawfully extended the stop and that defendant was therefore entitled to suppression of the evidence.” Based on our review of the record, we agree and accept the state’s concession.
Reversed and remanded.